Citation Nr: 1757855	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a right shoulder condition.

3. Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee condition.

4. Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder condition.

5. Whether new and material evidence has been submitted to reopen the claim for service connection for cephalalgia.

6. Whether new and material evidence has been submitted to reopen the claim of service connection for a back condition.

7. Whether new and material evidence has been submitted to reopen the claim of service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran, via his representative, testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

The Veteran withdrew his claims for service connection for a left knee condition and a right shoulder condition, and his claims to reopen claims of service connection for a right knee condition, left shoulder condition, cephalalgia, back condition, and right foot condition on the record at the hearing in August 2017.


CONCLUSION OF LAW

The criteria for a withdrawal are met as to all of the claims on appeal; the Board has no further jurisdiction with respect to this appeal.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claims decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

II. Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document. 38 C.F.R. § 20.204(b)(1).

Here, the Veteran, via his representative, withdrew all of his claims on the record at the hearing in August 2017, and the withdrawal as to all claims was accepted by the undersigned VLJ.
When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5).

Consequently, the Board finds that the Veteran's appeal is withdrawn as to all claims and that all claims are dismissed accordingly.


ORDER

The claims of entitlement to service connection for conditions of the left knee and right shoulder and claims to reopen service connection claims for conditions of the right knee, left shoulder, cephalalgia, back, and right foot are dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


